          Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 1 of 52                    FILED
                                                                                  2019 Feb-15 AM 09:43
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

     VALIOLLAH                               )
     GHOLAMKHAS,                             )
                                             )
                Plaintiff,                   )
                                             )
     v.                                                   CIVIL ACTION NO.
                                             )
                                             )
                                             )
     MAT, INC.                                          _____________________
                                             )
                                             )
               Defendant.



                                   COMPLAINT

                              I.     INTRODUCTION

   COMES NOW Plaintiff, VALIOLLAH GHOLAMKHAS (hereinafter referred

to as “Plaintiff”), by and through the undersigned counsel, and files this Title III,

Americans with Disabilities Act (hereinafter referred to as the “ADA”) action

seeking injunctive relief, attorney’s fees and costs. 42 U.S.C. §12181 et seq. (2018).

In Count One of the Complain, Plaintiff seeks to enjoin Defendant MAT, INC.

(D/B/A Shell Food Mart) (hereinafter referred to as the “Defendant”) to remove

architectural barriers. In Count Two of the Complaint, Plaintiff seeks to enjoin

Defendant to maintain practices, policies, and procedures necessary to maintain the

premises free of architectural barriers both now and once the barriers are removed.

In Count Three of the Complaint, Plaintiff seeks to enjoin the Defendant’s use of the
                                    Page 1 of 52
        Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 2 of 52




premises to provide full and equal enjoyment of the premises to the disabled. Counts

Two and Three of the Complaint seek independent relief in addition to the removal

of architectural barriers. Count Four of the Complaint seeks to enjoin Defendant’s

failure to design and construct the facilities to the ADA compliance.

   JURISDICTION, VENUE, PARTIES AND ARTICLE III STANDING

        1. Because this is an action for declaratory and injunctive relief pursuant to

            Title III of the ADA, 42 U.S.C. §12181, et seq., and its implementing

            regulations, this Court is vested with original jurisdiction under 28

            U.S.C. §§ 1331 and 1343.

        2. Venue is proper in this Court, the United States District Court for the

            Northern District of Alabama, pursuant to 28 U.S.C. §1391 and the Local

            Rules of the United States District Court for the Northern District of

            Alabama.

        3. Plaintiff is a resident and a citizen of Meridianville, Alabama, which is

            in the Northern District of Alabama. Plaintiff was declared disabled in

            2016. He suffers from Spinal Osteoarthritis with sixteen (16) known

            places in the spine. Also, Plaintiff was diagnosed with Neuropathy of

            unknown origin and has been suffering from severe pain in his knees,

            arms and the bottom of his feet, and all of which restricted his ability to

            use his hands, arms and legs. He cannot walk and hold items in his hands


                                    Page 2 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 3 of 52




   for even short periods of time. It is problematic for Plaintiff to move

   around independently without the use of a mobility aid like a cane, a

   walker, or a wheelchair. Therefore, Plaintiff is disabled pursuant to the

   ADA, in that he suffers a physical impairment substantially limiting one

   or more major life activities. 42 U.S.C. § 12102; 28 C.F.R. § 36.104.

4. Defendant is a corporation that is both registered to conduct business

   and is conducting business within the State of Alabama sufficient to

   create both general and specific jurisdiction. Publicly available

   information provides Defendant operates and owns the facilities located

   at 2599 Sparkman Drive NW, Huntsville, AL 35805 (hereinafter

   referred to as the “Facility”), which is a retail food store at Shell gas

   station known as Shell Food Mart. See 42 U.S.C. § 12182(a). The retail

   store is the commercial facility in that it is intended for nonresidential

   use and affect commerce. 42 U.S.C. § 12181(2)(A). Accordingly,

   Defendant’s retail store qualifies as a place of public accommodation.

   42 U.S.C. § 12181(7).

5. Substantially all the events or omissions occurred, and the real

   properties in question are located in the Northern District of Alabama.

   42 U.S.C. § 1391(b)(2).




                           Page 3 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 4 of 52




6. Plaintiff resides ten (10) minutes away from the Defendant’s store,

   which is a convenient location for Plaintiff to fill up gas and shop for

   food and drinks at the retail store. Plaintiff enjoys the various types of

   beverages, snacks, gum and fast-food it has to offer; as well as the ATM

   conveniently located at the store. Plaintiff has been to Defendant’s retail

   store on multiple occasions. Plaintiff will not only return to shop at Shell

   Food Mart within the next couple of weeks, but also to confirm

   compliance with the ADA by the Defendant. Plaintiff does not know

   exactly when he will go back to the Defendant’s retail store because he

   has not planned every trip for the rest of his life. A specific planning is

   not necessary to invoke the ADA as such visitation may occur at the

   spur of the moment. Segal v. Rickey’s Restaurant and Lounge, Inc., No.

   11-61766-cn (S.D. Fla. Apr. 25, 2012); see Parr v. L & L Drive Inn

   Rest., 96 F. Supp.2d 1065, 1079 (D. Haw. 2000). Nevertheless, Plaintiff

   is absolutely certain he will repeatedly return to the Defendant’s store.

   Plaintiff will visit Shell Food Mart not only to shop for snacks and

   drinks, but also to verify Defendant repairs its Facility and addresses its

   non-compliant practices to become ADA compliant. Plaintiff will

   continue to do so in the future to ensure Defendant maintains its store to

   accessibility standards.


                              Page 4 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 5 of 52




7. Because of the barriers described in paragraph 21 and throughout this

    Complaint, Plaintiff has been denied full and equal enjoyment of the

    Defendant’s Facility on the basis of his disability.

8. Accordingly, Plaintiff has Article III standing to pursue this case

    because (1) he is a qualified disabled individual pursuant to the statutory

    and regulatory definition; (2) Defendant’s establishment is a place of

    public accommodation pursuant to its statutory and regulatory

    definition; (3) Plaintiff suffered a concrete and particularized injury by

    being denied access to the establishment by architectural barriers, by

    being denied access by the Defendant’s practices and procedures

    described throughout this Complaint, and by Defendant’s denial of the

    use of the establishment for his full and equal enjoyment as the able-

    bodied individuals, as described throughout this Complaint, and (4)

    because of these injuries there exists a genuine threat of imminent future

    injury as described in paragraph 19 and throughout this Complaint.

                   II.    PLAINTIFF’S CLAIMS
                           ADA, Title III
9. Plaintiff realleges and reincorporates all the allegations in Paragraphs 1

    through 8 as fully stated herein.

10. On or about July 26, 1990, Congress enacted Title III of the ADA, 42

    U.S.C. §12181 et seq. Commercial enterprises were provided one and a

                            Page 5 of 52
     Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 6 of 52




        half years from the enactment of the statute to implement its

        requirements. The effective date of Title III of the ADA was January 26,

        1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(A); see § 36.304.

     11. Pursuant to the ADA, the Defendant’s establishment is a place of public

        accommodation in that it is a retail store offering food, beverages,

        snacks, tobacco and other products to the public. 42 U.S.C. § 12181(7);

        28 C.F.R. § 36.104. Accordingly, they are covered by the ADA and must

        comply with the Act.

                       COUNT ONE
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                42 U.S.C. § 12182(b)(2)(A)(iv)
                   (Architectural Barriers)

Defendant’s Facility Is Subject to the 2010 ADA Design Standards for the
        Portions of the Facilities Addressed in this Complaint

     12. Upon information and belief based on publicly available information,

        the establishment in which the Shell Food Mart store is located was first

        constructed into Shell Food Mart in May 2013.

     13. Upon further information and belief based on publicly available

        information, alterations and/or improvements were made to the retail

        store after May 2013.

     14. The ADA was enacted requiring that facilities constructed prior to

        January 26, 1992, are considered an existing facility, such that those


                                Page 6 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 7 of 52




   facilities must remove architectural barriers where such removal is

   readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). All alterations made

   to existing facilities after January 26, 1992, and all new construction

   after January 26, 1993, must be readily accessible to and usable by

   individuals with disabilities, including individuals who use wheelchairs.

   42 U.S.C. § 12183(a); (b). 28 C.F.R. § 36.402. “Readily accessible to

   and usable by. . .” is the new construction standard, which requires

   compliance with the Department of Justice standards. 42 U.S.C. §

   12183(a)(1); 28 C.F.R. § 36.406. The only defense for failing to provide

   readily accessible and usable buildings constructed under the new

   construction standards is if the design and construction of the building to

   be readily accessible and usable is structurally impracticable. 42 U.S.C.

   § 12183(a)(1). The structural impracticability defense applies only in

   rare circumstances of extraordinary terrain. 28 C.F.R. § 36.401(c).

   “Readily accessible to and usable by. . .” is also the alterations

   standard. 42 U.S.C. § 12183(a)(2). An alteration is a change to a place of

   public accommodation or commercial facility that affects or could affect

   the usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

15. New construction and alterations must comply with either the Justice

   Department’s 1991 Standards for Accessible Design, or the 2010


                           Page 7 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 8 of 52




   Standards for Accessible Design.         The Department’s regulations

   establish whether the 1991 Standards for Accessible Design or 2010

   Standards for Accessible Design apply as follows: new construction and

   alterations subject to §§ 36.401 or 36.402 shall comply with the 1991

   Standards if the date when the last application for a building permit or

   permit extension is certified to be complete by a State, county, or local

   government is before September 15, 2010, or if no permit is required, if

   the start of physical construction or alterations occurs before September

   15, 2010. 28 C.F.R. § 36.406(a)(1). New construction and alterations

   subject to §§ 36.401 or 36.402 shall comply either with the 1991

   Standards or with the 2010 Standards if the date when the last

   application for a building permit or permit extension is certified to be

   complete by a State, county, or local government is on or after

   September 15, 2010, and before March 15, 2012, or if no permit is

   required, if the start of physical construction or alterations occurs on or

   after September 15, 2010, and before March 15, 2012. 28 C.F.R. §

   36.406(a)(2). New construction and alterations subject to §§ 36.401 or

   36.402 shall comply with the 2010 Standards if the date when the last

   application for a building permit or permit extension is certified to be

   complete by a State, county, or local government is on or after March


                           Page 8 of 52
     Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 9 of 52




        15, 2012, or if no permit is required, if the start of physical construction

        or alterations occurs on or after March 15, 2012. Where the facility does

        not comply with the 1991 Standards, the 2010 Standards are applicable.

        See 28 C.F.R. § 36.406(5)(ii) (stating “Newly constructed or altered

        facilities or elements covered by §§ 36.401 or 36.402 that were

        constructed or altered before March 15, 2012 and that do not comply

        with the 1991 Standards shall, on or after March 15, 2012, be made

        accessible in accordance with the 2010 Standards.”)

    16. For the architectural barriers at issue in this case, the 2010 Standards for

        Accessible Design are applicable.

Plaintiff’s Concrete and Particularized Standing to Pursue an Injunction

    17. Defendant has discriminated and continues to discriminate against

        Plaintiff and others who are similarly situated by denying full and equal

        access to and full and equal enjoyment of the goods, services, facilities,

        privileges, advantages and/or accommodations at Shell Food Mart in

        derogation and in violation of Title III of the ADA. 42 U.S.C. §§ 12101

        et seq., and 12182 et seq. As a new construction, the building must be

        readily accessible to and usable by individuals with disabilities. 42

        U.S.C. §§ 12183 (a) and (b). Defendant’s failure to remove the existing

        barriers thus violates Title III of the ADA, which requires removal of


                                 Page 9 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 10 of 52




   architectural barriers. 42 U.S.C. § 12182(b)(2)(A)(iv).

18. As described above, prior to the filing of this lawsuit, Plaintiff was

   denied full and equal access to all the benefits, accommodations, and

   services offered to individuals without disabilities within and about the

   Defendant’s Facility. Plaintiff’s access was inhibited by each of the

   described architectural barriers detailed in this Complaint which remain

   at the establishment in violation of the ADA. Because of the foregoing,

   Plaintiff has suffered an injury-in-fact in precisely the manner and form

   that the ADA was enacted to guard against. Wooden v. Board of Regents

   of Univ. Sys. Of Geo., 247 F. 3d 1262, 1284 (11th Cir. 2001); Access

   Now, Inc. v. S. Fla. Stadium Corp., 161 F.Supp.2d 1357, 1364 (S. D.

   Fla. 2012).

19. Plaintiff has been to Shell Food Mart on at least three prior occasions

   and he has definite plans to return to shop at Shell Food Mart, even

   though the exact date is undetermined, to confirm compliance with the

   ADA by the Defendant and whether the Defendant has remediated its

   architectural barriers and has changed its practices and procedures.

   Additionally, of vital importance, the barriers are not just created by the

   construction issues and design, but rather many are created by human

   activities, from the way Defendant’s workers at the facility use the


                          Page 10 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 11 of 52




   physical architectural elements of the establishment. The barriers

   created by human activity will need to be reviewed and maintained

   forever, to be sure Defendant’s management and workers continuously

   act in a manner that does not create barriers. Absent remedial action by

   the Defendant, Plaintiff will continue to encounter the architectural

   barriers, and the discriminatory policies, practices, and procedures

   described herein and as a result, be discriminated against by Defendant

   on the basis of his disabilities. The Eleventh Circuit held that when

   architectural barriers have not been remedied, “there is a 100%

   likelihood that plaintiff . . .will suffer the alleged injury again when he

   returns to the store.” Houston v. Marod Supermarkets, Inc., 733 F.3d

   1323, 1336 (11th Cir. 2013). Additionally, “an alleged constitutional

   infringement will often alone constitute irreparable harm.” See KH

   Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1271—72 (11th Cir.

   2006) (citing Elrod v. Burns, 427 U.S. 347, 373 (1976) (quoting “[t]he

   loss of First Amendment freedoms, for even minimal periods of time,

   unquestionably constitutes irreparable injury”). Due to the definiteness

   of Plaintiff’s future plans to continue visiting the subject establishment,

   there exists a genuine threat of imminent future injury.




                          Page 11 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 12 of 52




                      Architectural Barriers

20. On July 26, 1991, the Department of Justice, Office of the Attorney

    General,   promulgated     Federal    Regulations    to   implement     the

    requirements of the ADA. 42 U.S.C. § 12134(a); 28 C.F.R. Part 36.

21. Plaintiff has been to and throughout the facility from the parking lot to

    the entrance, to and throughout the store; throughout circulation paths

    and accessible routes, and service areas, paths of travel, toilet room and

    in particular but not limited to all of which is more specifically described

    below. Defendant’s Shell Food Mart facility violates the ADA in

    particular but not limited to the following:

    (1) Shell Food Mart provides sales and service counters for able-bodied

        individuals to transact business and otherwise receive services that

        are provided at each counter but fails to afford non-able-bodied

        individuals the same opportunity to participate in or benefit from a

        good, service, facility, privilege, advantage, or accommodation that

        is equal to that experience afforded to other individuals without

        disabilities, which includes but is not limited to the following

        failures of Shell Food Mart:

           a. There is not at least one of each type of sales counter and

               service counter that is maintained in conformance with the


                            Page 12 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 13 of 52




             ADA Standards for Accessible Design in all the ways that are

             required to be readily accessible to and usable by disabled

             individuals which has the discriminatory effects of rendering

             the counter, its associated elements, and services offered at

             the counter as unusable by disabled individuals.

          b. There is not at least one of each type of sales counter and

             service counter that is maintained in operable condition by

             conforming with the ADA Standards for Accessible Design

             so that the accessible counter and its associated elements are

             located adjacent to a walking surface complying with 403.

          c. There is not at least one of each type of sales counter and

             service counter that is maintained in operable condition by

             conforming with the ADA Standards for Accessible Design

             so that a portion of the counter surface that is 36 inches long

             minimum and 36 inches high maximum above the finish floor

             is readily usable by disabled individuals which includes

             maintaining a clear floor or ground space complying with 305

             positioned for either a parallel approach adjacent to the 36

             inch minimum length of counter, or, alternatively, a portion

             of the counter surface that is 30 inches long minimum and 36


                         Page 13 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 14 of 52




             inches high maximum with knee and toe space complying

             with 306 provided under the counter and a clear floor or

             ground space complying with 305 positioned for a forward

             approach to the counter.

          d. There is not at least one of each type of sales counter and

             service counter that is maintained in operable condition with

             the ADA Standards for Accessible Design in all the ways that

             are required to be readily accessible to and usable by disabled

             individuals which includes but is not limited to maintaining

             the clear counter surface free of obstructions or any other

             clutter that could have the discriminatory effects of rendering

             the counter and its associated benefits and services as

             unusable by the disabled.

          e. There is not at least one of each type of sales counter and

             service counter that is maintained in operable condition with

             the ADA Standards for Accessible Design so that accessible

             counter extends the same depth as the non-accessible portion

             of the counter.

          f. There is not at least one of each type of sales counter and

             service counter that is maintained in operable condition with


                         Page 14 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 15 of 52




              the ADA Standards for Accessible Design so that a credit card

              payment terminal is positioned or otherwise maintained in a

              readily accessible to and independently usable location at the

              accessible counter which has the discriminatory effects in

              practice of affording disabled individuals an unequal

              opportunity to independently transact business in the same

              manner as non-disabled individuals.

          g. Shell Food Mart fails to maintain the accessible features of

              the sales and service counter that are required to be readily

              accessible to and usable by individuals with disabilities.

    (2) The floor mats are not stable, firm, or otherwise secured to the floor.

    (3) Shell Food Mart provides a toilet room for able-bodied individuals,

       but fails to afford non-able-bodied individuals the same opportunity

       to participate in or benefit from a good, service, facility, privilege,

       advantage, or accommodation that is equal to that experience

       afforded to other individuals without disabilities, which includes but

       is not limited to the following failures of Shell Food Mart:

          a. The restroom entrance door fails to be maintained in

              conformance with the ADA Standards for Accessible design

              in all the ways that are required to be readily accessible to and


                           Page 15 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 16 of 52




             usable by individuals with disabilities which includes but is

             not limited to maintaining the required maneuvering

             clearance at the doorway, providing operable door hardware

             that is usable by the disabled, and maintaining all the required

             associated elements at the entrance door in a readily

             accessible to and usable by the disabled condition.

          b. There is not at least one toilet room that is maintained or

             otherwise configured in conformance with the ADA

             Standards for Accessible Design in all the ways that are

             required to be readily accessible to and usable by disabled

             individuals, including, without limitation, the maneuvering

             clearance in the toilet room, and, among other, associate

             design requirements which has the discriminatory effects of

             rendering the restroom and its associated elements as

             unusable by the disabled.

          c. The restroom fails to maintain at least one ADA accessible

             toilet room in operable condition by conforming with the

             ADA Standards for Accessible Design so that the toilet room

             is arranged for either a left or a right-hand approach with the

             required maneuvering clearance maintained around the water


                         Page 16 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 17 of 52




             closet so that the maneuvering clear floor space around the

             water closet is not obstructed consequently rendering the

             compartment as unusable by the disabled.

          d. The side wall grab bar fails to conform to the ADA Standards

             for Accessible Design in all the ways that it is required to be

             readily accessible to and usable by disabled individuals which

             includes but is not limited to maintaining a 42-inch long grab

             bar that is located a maximum of 12 inches from the rear wall

             and extending a minimum distance of 54 inches from the rear

             wall, with the top gripping surface of the grab 33-36 inches

             above the finish floor.

          e. The rear wall grab bar fails to conform to the ADA Standards

             for Accessible Design in all the ways that it is required to be

             readily accessible to and usable by disabled individuals which

             includes but is not limited to maintaining a 36-inch long grab

             bar installed so that it is located 12 inches on the closed side

             of the toilet room and 24 inches on the transfer side and

             mounted so that the top gripping surface measures 33-36

             inches above the finish floor.




                         Page 17 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 18 of 52




          f. Shell Food Mart fails to maintain the accessible features of

             the restroom that are required to be readily accessible to and

             usable by individuals with disabilities.

    (4) Shell Food Mart provides a lavatory in the toilet room for able-

       bodied individuals, but fails to afford non-able-bodied individuals

       the same opportunity to participate in or benefit from a good,

       service, facility, privilege, advantage, or accommodation that is

       equal to that experience afforded to individuals without disabilities,

       which includes but is not limited to the following failures of Shell

       Food Mart:

          a. The lavatory fails to be maintained in conformance with the

             ADA Standards for Accessible Design in all the ways that are

             required to be readily accessible to and usable by disabled

             individuals which has the discriminatory effect of rendering

             the lavatory sink and its associated elements unusable by the

             disabled.

          b. The lavatory sink fails to provide insulated piping under the

             sink and otherwise to protect against contact which has the

             discriminatory effect of rendering the lavatory sink and its

             associated elements unusable by the disabled.


                          Page 18 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 19 of 52




          c. The clear floor space at the lavatory sink fails to be

             maintained in conformance with the ADA Standards for

             Accessible Design so that the knee and toe clearance is not

             restricting the usability by disabled individuals.

          d. The paper towel dispenser fails to be maintained in a usable

             condition so that the dispenser and its operable parts measure

             the required height for unobstructed and/or obstructed reach

             ranges and do not require the use of tight grasping, twisting,

             and/or pinching of the wrist or otherwise restrict the

             continuous flow of paper.

          e. The soap dispenser fails to be maintained in a usable

             condition so that the dispenser and its operable parts measure

             the required height for unobstructed and/or obstructed reach

             ranges and do not require the use of tight grasping, twisting,

             and/or pinching of the wrist.

          f. The light switch fails to be maintained in a usable condition

             so that it measures the required height for unobstructed and/or

             obstructed reach ranges and does not require the use of tight

             grasping, twisting, and/or pinching of the wrist.




                          Page 19 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 20 of 52




    (5) Shell Food Mart provides a parking area with parking spaces that

       have routes connecting the parking spaces to the entrance of the

       establishment for able-bodied individuals, but fails to provide that

       same level of access by providing an ADA accessible route from the

       accessible parking spaces to the accessible entrance for non-able-

       bodied individuals which segregates and relegates individuals with

       disabilities to inferior benefits of the goods and services provided at

       Shell Food Mart’s place of public accommodation which includes

       but is not limited to the following failures of Shell Food Mart:

          a. Shell Food Mart fails to maintain the parking area and its

             associated accessible route in conformance with the ADA

             Standards for Accessible Design in all the ways that are

             required to be readily accessible to and usable by disabled

             individuals which includes but is not limited to parking spaces

             failing to be located on the accessible route to the entrance

             which has the discriminatory effects of rendering the parking

             spaces and its associated elements as unusable by disabled

             individuals.

          b. The parking area fails to maintain the required amount of

             parking spaces, including its associated access aisle, in


                            Page 20 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 21 of 52




             operable condition by conforming with the ADA Standards

             for Accessible Design so that the level parking spaces

             measure 96 inches wide minimum with adjoining compliant

             access aisles that measure 60 inches wide minimum and

             connect to an accessible route to the entrance of the

             establishment.

          c. The parking area fails to maintain the required amount of

             parking spaces, including its associated access aisle, in

             operable condition by conforming with the ADA Standards

             for Accessible Design so that the parking spaces’ adjacent

             access aisle extends the full length of the parking space and is

             marked so as to discourage parking in the access aisle which

             renders it unusable by the disabled.

          d. The parking area fails to maintain the required amount of

             parking spaces, including its adjoining access aisle, in

             operable condition by conforming with the ADA Standards

             for Accessible Design so that the parking spaces’ adjacent

             access aisles do not overlap the vehicular way.

          e. The parking area fails to maintain the required amount of

             parking spaces, including its adjoining access aisle, in


                         Page 21 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 22 of 52




             operable condition by conforming with the ADA Standards

             for Accessible Design so that the parking spaces are identified

             with signage including the International Symbol of

             Accessibility that is mounted 60 inches minimum above the

             finish floor or ground surface measured to the bottom of the

             sign.

          f. The parking area fails to maintain the required amount of

             parking spaces, including its adjoining access aisle, in

             operable condition by conforming with the ADA Standards

             for Accessible Design so that the parking spaces and its

             adjacent access aisles are designed or otherwise maintained

             in a way so that when cars and vans, when parked, do not

             obstruct the required clear width of adjacent accessible routes

             and render the parking space as unusable by the disabled.

    (6) Shell Food Mart provides a parking area with parking spaces that

       have routes connecting the parking spaces to the entrance of the

       establishment for able-bodied individuals, but fails to provide that

       same level of access by providing an ADA accessible route from the

       accessible van parking spaces to the accessible entrance for non-

       able-bodied individuals which segregates and relegates individuals


                         Page 22 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 23 of 52




       with disabilities to inferior benefits of the goods and services

       provided at Shell Food Mart’s place of public accommodation

       which includes but is not limited to the following failures of Shell

       Food Mart:

          a. Shell Food Mart fails to maintain the parking area and its

             associated accessible route in conformance with the ADA

             Standards for Accessible Design in all the ways that are

             required to be readily accessible to and usable by disabled

             individuals which includes but is not limited to van parking

             spaces failing to be located on the accessible route to the

             entrance which has the discriminatory effects of rendering the

             parking spaces and its associated elements as unusable by

             disabled individuals.

          b. The parking area fails to maintain the required amount of

             accessible van accessible parking spaces, including its

             associated access aisle, in operable condition by conforming

             with the ADA Standards for Accessible Design so that the van

             parking space measures 132 inches wide minimum with an

             adjoining compliant access aisle that measures 60 inches wide

             minimum, or, alternatively, a 96-inch wide space with an


                         Page 23 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 24 of 52




             adjoining 96-inch wide access aisle, and connects to an

             adjoining   accessible   route   to   the   entrance   of     the

             establishment.

          c. The parking area fails to maintain the required amount of

             accessible van parking spaces, including its associated access

             aisle, in operable condition by conforming with the ADA

             Standards for Accessible Design so that the van parking

             spaces’ adjacent access aisle extends the full length of the

             parking space and is marked so as to discourage parking in

             the access aisle which renders it unusable by the disabled.

          d. The parking area fails to maintain the required amount of

             accessible van parking spaces, including its adjoining access

             aisle, in operable condition by conforming with the ADA

             Standards for Accessible Design so that the parking spaces’

             adjacent access aisles do not overlap the vehicular way.

          e. The parking area fails to maintain the required amount of

             accessible van parking spaces, including its adjoining access

             aisle, in operable condition by conforming with the ADA

             Standards for Accessible Design so that the parking spaces

             are identified with signage. including the International


                         Page 24 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 25 of 52




               Symbol of Accessibility that is mounted 60 inches minimum

               above the finish floor or ground surface measured to the

               bottom of the sign.

           f. The parking area fails to maintain the required amount of

               accessible van parking spaces, including its adjoining access

               aisle, in operable condition by conforming with the ADA

               Standards for Accessible Design so that the parking spaces

               and its adjacent access aisles are designed or otherwise

               maintained in a way so that when cars and vans, when parked,

               do not obstruct the required clear width of adjacent accessible

               routes and render the parking spaces unusable by the disabled.

22. To date, the barriers to access and other violations of the ADA still exist

    and have not been remedied or altered in such a way as to effectuate

    compliance with the provisions of the ADA.

23. Plaintiff has been obligated to retain the undersigned counsel for the

    filing and prosecution of this action. He is entitled to have his reasonable

    attorney’s fees, costs, and expenses paid by the Defendant pursuant to

    42 U.S.C. § 12205.

24. Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to

    grant Plaintiff’s injunctive relief, including an order to alter the


                            Page 25 of 52
     Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 26 of 52




         discriminating facilities to make them readily accessible to and usable

         by individuals with disabilities to the extent required by the ADA, and

         closing the facilities until the requisite modifications are completed, and

         to further order the Defendant to modify its policies, practices, and

         procedures, to provide equal use of its facilities, services, and benefits

         to disabled individuals.

                           COUNT TWO
VIOLATION OF AMERICANS WITH DISABILITIES ACT, TITLE III
                    42 U.S.C. § 12182(b)(2)(A)(ii)
     (Practices, procedures, and policies denying equal benefits)

ADA Title III Prohibits Other Discrimination in Addition to Architectural
                                Barriers

     25. Plaintiff realleges and reincorporates all the allegations in paragraphs 1

         through 24 as fully stated herein.

     26. Title III of the ADA provides a private right of action for “any person

         who is being subjected to discrimination on the basis of disability in

         violation of Title III.” 42 U.S.C. § 12182(a)(1).

     27. Title III of the ADA specifically makes it unlawful to provide

         individuals with disabilities with an unequal benefit and to relegate

         individuals with disabilities to a different or separate benefit. 42 U.S.C.

         § 12182(b)(1)(A)(ii), (iii); 28 C.F.R. §§ 36.202(b), (c). In other words,

         the disabled must receive equal benefits as the nondisabled. Further, 28


                                Page 26 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 27 of 52




    C.F.R. § 302(b) requires that goods, services, and accommodations be

    provided to individuals with disabilities in “the most integrated setting

    appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a).

    Similarly, the Preamble in addition to recognizing that persons who use

    wheelchairs and mobility aids have been forced to sit apart from family

    and friends, also recognizes that persons who use wheelchairs and

    mobility    aids    historically     have    been   provided   segregated

    accommodations compared to non-disabled individuals; thus, relegating

    persons who use wheelchairs “to the status of second-class citizens.”

    See Title III ADA Regulations of 1991, pt. 36, App. B, at 631—33, 651

    (2000) (current version at 28 C.F.R. §§ 36.308, 36.203).

28. Congress enacted the ADA in light of its findings that “individuals with

    disabilities continually encounter various forms of discrimination,

    including outright intentional exclusion, the discriminatory effects of

    architectural,     transportation,     and     communication      barriers,

    overprotective rules and policies, failure to make modifications to

    existing facilities and practices, exclusionary qualification standards and

    criteria, segregation and relegation to lesser services, programs,

    activities, benefits, jobs, or other opportunities.” 42 U.S.C. §

    12101(a)(5).


                            Page 27 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 28 of 52




29. To address this broad range of discrimination in the context of public

   accommodations, Congress enacted Title III of the ADA, which

   provides in part, “No individual shall be discriminated against on the

   basis of disability in the full and equal enjoyment of the goods, services,

   facilities, privileges, advantages, or accommodations of any place of

   public accommodation by any person who owns, leases (or leases to), or

   operates a place of public accommodation.” 42 U.S.C. § 12182.

30. By its clear text, Title III of the ADA requires a public accommodation

   to provide individuals with disabilities more than simple physical

   access. Removal of architectural barriers as required by Count One of

   this Complaint is but one component of compliance with Title III of the

   ADA. Congress recognized that “individuals with disabilities

   continually encounter various forms of discrimination” including not

   only barriers to physical access, but also other forms of exclusion and

   relegation to lesser services, programs, activities, benefits, jobs, or other

   opportunities. 42 U.S.C. § 12101(a)(5); see H.R. Rep. No. 485, Pt. 2,

   101st Cong., 2d Sess. 35—36 (1990) (stating “lack of physical access to

   facilities” was only one of several “major areas of discrimination that

   need to be addressed”); see also H.R. Rep. No. 485, Pt. 3, 101st Cong.,

   2d Sess. 54 (1990) (“It is not sufficient to only make facilities accessible


                           Page 28 of 52
         Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 29 of 52




             and usable; this title prohibits, as well, discrimination in the provision

             of programs and activities conducted by the public accommodation”).

         31. For that reason, the Act applies not only to barriers to physical access to

             places of public accommodation, but also to any policy, practice, or

             procedure that operates to deprive or diminish disabled individuals’ full

             and equal enjoyment of the privileges and services offered by the place

             of public accommodation to the public. 42 U.S.C. § 12182. Thus, a place

             of public accommodation may not have a policy, practice or procedure

             that excludes individuals with disabilities from services. 42 U.S.C. §

             12182(b)(2)(A)(ii). Further, the Eleventh Circuit held that:

                    A reading of the plain and unambiguous statutory
                    language at issue reveals that the definition of
                    discrimination provided in Title III covers both tangible
                    barriers, that is, physical and architectural barriers that
                    would prevent a disabled person from entering an
                    accommodation’s facilities and accessing its goods,
                    services     and     privileges, see   42     U.S.C.      §
                    12182(b)(2)(A)(iv), and intangible barriers, such as
                    eligibility requirements and screening rules or
                    discriminatory policies and procedures that restrict a
                    disabled person’s ability to enjoy the defendant entity’s
                    goods, services and privileges.

              Rendon v. Valleycrest Prod., Ltd., 294 F.3d 1279 (11th Cir.
2002).




                                     Page 29 of 52
       Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 30 of 52




Defendant’s Failed Practices and Lack of Policies are Discriminatory


       32. Further, discrimination includes:

                  [A] failure to make reasonable modifications in policies,
                  practices, or procedures, when such modifications are
                  necessary to afford such goods, services, facilities,
                  privileges, advantages, or accommodations to individuals
                  with disabilities, unless the entity can demonstrate that
                  making such modifications would fundamentally alter the
                  nature of such goods, services, facilities, privileges,
                  advantages, or accommodations.

           42 U.S.C. § 12182(b)(2)(A)(ii).


       33. Accordingly, a place of public accommodation must modify a policy or

           practice that has the consequence of, or tends to deny, access to goods

           or services to the disabled. Similarly, a place of public accommodation

           must not have a policy or practice that “has a discriminatory effect in

           practice” of preventing disabled individuals from realizing the full and

           equal enjoyment of the goods and services the public accommodation

           offers to potential customers. Nat’l Fed’n of the Blind v. Scribd Inc., 97

           F.Supp.3d 565 (D. Vt. 2015).

       34. As detailed below, Defendant has failed to make reasonable

           modifications in their policies, practices, and procedures that are

           necessary to afford their goods, services, facilities, privileges,

           advantages, or accommodations to individuals with restricted mobility.
                                  Page 30 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 31 of 52




   By failing to take such efforts that may be necessary to ensure that no

   individual with a disability is excluded, Defendant denied services,

   segregated or otherwise treated Plaintiff differently than other

   individuals who are not disabled. Defendant has discriminated against

   Plaintiff. 42 U.S.C. § 12182(b)(2)(A). Defendant will continue that

   discrimination forever until enjoined as Plaintiff requests. The

   discrimination is described more particularly in the following

   paragraphs.

35. Defendant either has no policies, practices, and procedures to remove

   architectural barriers or else does not abide by them. The rampant

   architectural barriers previously identified in Count One establish that

   Defendant has failed to create, adopt, and implement ADA Title III

   compliance policies, procedures, and practices as to architectural

   barriers.

36. Defendant’s use of its Shell Food Mart, and its practices at the store,

   create barriers, and in so doing, denies Plaintiff the full and equal

   enjoyment of the goods and services at Shell Food Mart. These practices

   include:

       (1) Defendant fails to provide firm and stable floor mats throughout

          the store, meaning Plaintiff is unable to safely move through the
                          Page 31 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 32 of 52




          establishment as non-disabled individuals are able to do.

          Accordingly, he cannot fully and equally use the store as the non-

          disabled can;

       (2) Defendant makes the sales and service counter inaccessible for

          use by the disabled by failing to provide a 36-inch maximum

          counter with a clear of clutter and merchandise surface, with

          either a parallel or a forward approach to the counter, an

          accessible point of sale machine for Plaintiff to be able to

          independently transact business at the counter. Moreover,

          Defendant provides an inaccessible counter for Plaintiff

          positioned next to the ice cream refrigerator, with no point of sale

          machine available for Plaintiff’s use, separate and away from the

          sales and service counter available for the general non-disabled

          customers, which segregates Plaintiff in violation of the ADA,

          which means Plaintiff cannot fully and equally use the counter to

          receive services and check out in the way the non-disabled do,

          because the non-disabled have counters they can use to checkout;

       (3) Point of sale machines are located so as to be inaccessible,

          denying Plaintiff the ability to equally use those machines as the

          non-disabled, who can independently use the point of sale

                          Page 32 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 33 of 52




          machines to pay for their purchases, though he cannot;

       (4) Defendant fails to provide informational signage throughout the

          store that displays the International Symbol of Accessibility and

          otherwise informs and directs disabled individuals to the ADA

          accessible elements within the store, which means that Defendant

          does not even claim to have any ADA accessible elements within

          the store and that Plaintiff is forced to use trial and error to decide

          which elements within the store he can use, if he can use any at

          all, unlike the non-disabled who can freely use all of the elements

          within the store;

       (5) Defendant fails to provide accessible restroom door hardware not

          requiring tight grasping, twisting or pinching of the wrist,

          meaning Plaintiff cannot access the restroom and its associated

          elements with the same level of convenience non-disabled

          individuals can;

       (6) Defendant fails to provide sufficient maneuvering space at the

          door, around the water closet and the lavatory sink, meaning

          Plaintiff cannot independently, safely and with the same level of

          convenience use these elements as non-disabled individuals can;




                             Page 33 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 34 of 52




       (7) Defendant fails to provide a properly installed water closet and

          its associated elements, meaning Plaintiff is risking falling off the

          water closet or otherwise is unable to use it independently, safely

          and with the same level of convenience as non-disabled

          customers can;

       (8) Defendant fails to provide sufficient parking spaces, including

          van parking spaces, on the accessible route not overlapping

          vehicular way to Shell Food Mart, properly marked parking

          spaces and aisles, properly installed International Symbol of

          Accessibility, clear floor free of obstructions in the aisles,

          landings and ramp, meaning Plaintiff is using trial and error in

          finding the accessible parking space, as well as he is unable

          independently and safely move from the parking spot to the

          facility;

       (9) Defendant’s practices are conducted without regard to disabled

          individuals.

37. The continuing architectural barriers and the failure to provide full and

    equal use of the facility establish that Defendant has no policies,

    practices, and procedures or else it failed to create, implement, and

    maintain policies and procedures to ensure individuals with disabilities


                           Page 34 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 35 of 52




    are able to have the same experience at their store as individuals without

    disabilities and, in particular, the opportunity to have full and equal

    access to all of the goods, services, privileges, advantages, or

    accommodations of Shell Food Mart, as described above in detail. 42

    U.S.C. § 12182(b)(1)(A).

38. The continuing architectural barriers and the failure to provide full and

    equal use of the facility establish that Defendant has failed to create,

    implement, and maintain a policy of complying with ADA building

    design standards and regulations.

39. To date, the Defendant’s discriminating policies, practices and

    procedures have not been reasonably modified to afford goods, services,

    facilities, privileges, advantages, or other accommodations to

    individuals with disabilities.

40. A reasonable modification in the policies, practices, and procedures

    described above will not fundamentally alter the nature of such goods,

    services, facilities, privileges, advantages, and accommodations.

    Plaintiff hereby demands that Defendant both creates and adopts a

    corporate practice and policy that Defendant (1) will fully comply with

    the Title III of the ADA and all its implementing regulations so that

    architectural barriers identified above are permanently removed from
                            Page 35 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 36 of 52




    Defendant’s retail store consistent with the ADA; (2) Defendant will

    provide the disabled, including those with mobility limitations, full and

    equal use and enjoyment of the Defendant’s retail store; (3) Defendant

    will modify its practice of making the ADA Title III architectural barrier

    remediations only upon demand by the disabled.

41. As pled above, Defendant “operates” and “owns” Shell Food Mart store

    and is, therefore, responsible for creating, implementing, and

    maintaining policies, practices, and procedures, as alleged above. See 42

    U.S.C. § 12182.

42. The ADA is over twenty-five (25) years old. Defendant knows it must

    comply with the Title III of the ADA, which requires modifications in

    policies, practices, and procedures to comply with it, as pled above. 42

    U.S.C. § 12182(b)(2)(A)(ii).

43. By this Complaint, Plaintiff provides sufficient notice of his demands for

    an alteration in Defendant’s policies, practices, and procedures.

44. Plaintiff has been obligated to retain the undersigned counsel for the

    filing and prosecution of this action. He is entitled to have his reasonable

    attorney’s fees, costs, and expenses paid by the Defendant pursuant to

    42 U.S.C. § 12205.


                            Page 36 of 52
 Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 37 of 52




 45. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

    illegal policies, practices, and procedures.

                    COUNT THREE
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
          (Denial of Full and Equal Enjoyment)

 46. Plaintiff realleges and reincorporates paragraphs 1 through 45 as fully

    stated herein.

 47. 42 U.S.C. § 12182(a) provides:

            No individual shall be discriminated against on the basis
            of disability in the full and equal enjoyment of the goods,
            services,     facilities,   privileges,   advantages,    or
            accommodations of any place of public accommodation by
            any person who owns, leases (or leases to), or operates a
            place of public accommodation.

 48. Congress enacted the ADA upon finding, among other things, that

    “society has tended to isolate and segregate individuals with

    disabilities” and that such forms of discrimination continue to be a

    “serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2).

 49. Congress also found that “individuals with disabilities continually

    encounter various forms of discrimination, including outright

    intentional exclusion, the discriminatory effects of architectural,

    transportation, and communication barriers, overprotective rules and

    policies, failure to make modifications to existing facilities and


                            Page 37 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 38 of 52




    practices, exclusionary qualification standards and criteria, segregation,

    and relegation to lesser services, programs, activities, benefits, jobs, or

    other opportunities, 42 U.S.C. § 12101(a)(5); “the nation’s proper goals

    regarding individuals with disabilities are to assure equality of

    opportunity, full participation, independent living, and economic self-

    sufficiency for such individuals.” 42 U.S.C. § 12101(a)(7). Congress

    found that,

           [T]he continuing existence of unfair and unnecessary
           discrimination and prejudice denies people with
           disabilities the opportunity to compete on an equal basis
           and to pursue those opportunities for which our free society
           is justifiably famous and costs the United States billions of
           dollars in unnecessary expenses resulting from
           dependency and nonproductivity.
    42 U.S.C. § 12101(a)(8).

50. In response to these findings, Congress explicitly stated that the purpose

    of the ADA is to provide “a clear and comprehensive national mandate

    for the elimination of discrimination against individuals with

    disabilities” and “clear, strong, consistent, enforceable standards

    addressed discrimination against individuals with disabilities.” 42

    U.S.C. §§ 12101(b)(1), (2).

51. The ADA provides, inter alia, that it is discriminatory to subject an

    individual or class of individuals on the basis of a disability “to a denial

                            Page 38 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 39 of 52




    of the opportunity of the individual or class to participate in or benefit

    from the goods, services, facilities, privileges, advantages, or

    accommodations of an entity.” 42 U.S.C. § 12182(a)(i).

52. The ADA further provides that it is discriminatory “to afford an

    individual or class of individuals, on the basis of a disability . . . with

    the opportunity to participate in or benefit from a good, service, facility,

    privilege, advantage, or accommodation that is not equal to that afforded

    to other individuals.” 42 U.S.C. § 12182(a)(ii).

53. Congress enacted the ADA in light of its findings that “individuals with

    disabilities continually encounter various forms of discrimination,

    including outright intentional exclusion, the discriminatory effects of

    architectural,    transportation,     and     communication        barriers,

    overprotective rules and policies, failure to make modifications to

    existing facilities and practices, exclusionary qualification standards and

    criteria, segregation, and relegation to lesser services, programs,

    activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5).

    Defendant’s acts and omissions alleged herein are in violation of the

    ADA, and the regulations promulgated thereunder. 42 U.S.C. §§ 12101,

    et seq.



                            Page 39 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 40 of 52




54. To address this broad range of discrimination in the context of public

    accommodations, Congress enacted Title III, which by its clear text,

    requires a public accommodation to provide individuals with disabilities

    more than simple physical access. Congress recognized that

    “individuals with disabilities continually encounter various forms of

    discrimination” including not only barriers to physical access, but also

    other forms of exclusion and relegation to lesser services, programs,

    activities, benefits, jobs, or other opportunities. 42 U.S.C. § 12101(a)(5);

    see H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35—36 (1990)

    (stating “lack of physical access to facilities” was only one of several

    “major areas of discrimination that need to be addressed”); see also H.R.

    Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient

    to only make facilities accessible and usable; this title prohibits, as well,

    discrimination in the provision of programs and activities conducted by

    the public accommodation”).

55. For that reason, the Act applies not only to barriers to physical access to

    business locations, but also to any policy, practice, or procedure that

    operates to deprive or diminish disabled individuals’ full and equal

    enjoyment of the privileges and services offered by the public

    accommodation to the public. 42 U.S.C. 12182. Thus, a public

                            Page 40 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 41 of 52




   accommodation may not have a policy, practice or procedure that

   excludes individuals with disabilities from services. 42 U.S.C. §

   12182(b)(1)(A)(i).

56. The keystone for this analysis is that defendants must start by

   considering how their facilities are used by non-disabled guests and then

   take reasonable steps to provide disabled guests with a like experience.

   Spector v. Norwegian Cruise Line Ltd., 125 S. Ct. 2169 (2005); see

   Baughman v. Walt Disney World Co., 685 F.3d 1131, 1135 (9th Cir.

   2012).

57. Plaintiff was denied full and equal access to the Defendant’s store,

   which offers various types of beverages, snacks, gum and fast-food; as

   well as the ATM conveniently located at the store. More specifically,

   Plaintiff desires to be afforded the same level of service that is offered to

   non-disabled individuals and which Defendant has failed to provide to

   Plaintiff as follows: Defendant failed to provide an accessible route from

   the parking area to the store’s entrance for disabled individuals which

   means that unlike the non-disabled, the disabled must struggle just to

   get throughout the parking lot to the store independently, if they can

   make it at all; Defendant failed to provide Plaintiff that same experience

   that non-disabled individuals have when shopping at Shell Food Mart

                           Page 41 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 42 of 52




   by denying an accessible sales and service counters and their associated

   benefits to transact business at the counter, while the non-disabled can

   independently access the counters and the services provided at the

   counters; Defendant failed to maintain the accessible signage of Shell

   Food Mart so that the disabled, unlike the non-disabled, do not even

   know what route and what facilities are usable by individuals with

   disabilities; Defendant’s failure to identify by signage what is accessible

   and what is not accessible at the facility creates an inferior experience

   for the disabled, because unlike the non-disabled, disabled individuals

   have to guess and speculate and determine by trial and error what

   facilities can even be used by them; Defendant failed to maintain

   restroom readily accessible to and usable by Plaintiff and other disabled

   individuals; and all the foregoing failures by the Defendant inhibited

   Plaintiff from having the same experience that non-disabled individuals

   have when shopping at Shell Food Mart.

58. In its Preamble to the Title III regulation, the Department of Justice

   recognized that mobility impaired persons, including persons in

   wheelchairs, should have the same opportunities to enjoy the goods and

   services and other similar events of public accommodation with their

   families and friends, just as other non-disabled individuals do. The DOJ

                          Page 42 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 43 of 52




   further recognized that providing segregated accommodations and

   services relegates persons with disabilities to the status of second-class

   citizens. 28 C.F.R. pt. 36, App. B, § 36.203 (1991).

59. The ADA specifically makes it unlawful to provide individuals with

   disabilities with an unequal benefit, and to relegate individuals with

   disabilities to a different or separate benefit. 42 U.S.C. §§

   12182(b)(1)(A)(ii), (iii); 28 C.F.R. §§ 36.202(b), (c). Further, 28 C.F.R.

   § 302(b) requires that goods, services, and accommodations be provided

   to individuals with disabilities in “the most integrated setting

   appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a).

   Similarly, the Preamble in addition to recognizing that persons who use

   wheelchairs have been forced to sit apart from family and friends, also

   recognizes that persons who use wheelchairs and mobility aids

   historically have been provided inferior seating and segregated

   accommodations compared to non-disabled individuals, thus relegating

   persons who use wheelchairs “to the status of second-class citizens.”

   See 28 C.F.R. pt. 36, App. B, at 631—33, 651 (2000) (discussing §§

   36.308, 36.203).

60. Thus, Defendant’s use of the accessible features of Shell Food Mart

   constitutes statutory discrimination in violation of the ADA, because

                          Page 43 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 44 of 52




    Defendant has segregated and separated the disabled from the non-

    disabled individuals. “The goal is to eradicate the invisibility of the

    handicapped. Separate-but-equal services do not accomplish this central

    goal and should be rejected.” H.R. Rep. No. 101—485(III), at 50, 1990

    U.S.C.C.A.N. at 473. The ADA provides a broad mandate to eliminate

    discrimination against disabled individuals, and to integrate those

    individuals into the economic and social mainstream American life.

    PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001) (discussing H.R.

    Rep. No. 101—485, pt. 2, p.50 (1990), reprinted in 1990 U.S.C.C.A.N.

    303, 332).

61. Defendant discriminated against Plaintiff by denying Plaintiff the full and

    equal enjoyment and use of the goods, services, facilities, privileges and

    accommodations of the facilities during each visit. Each incident of

    deterrence denied Plaintiff an equal “opportunity to participate in or

    benefit from the goods, services, facilities, privileges, advantages, or

    accommodations” of Shell Food Mart.

62. Defendant’s conduct and Defendant’s unequal treatment of Plaintiff

    constitutes continuous violations of the ADA, and absent a Court

    ordered injunction from doing so, Defendant will continue to treat

    Plaintiff and others similarly situated unequally.

                            Page 44 of 52
     Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 45 of 52




     63. Defendant’s failure to maintain the accessible features that are required

         to be readily accessible to and usable by individuals with disabilities

         constitutes continuous discrimination, and absent a Court ordered

         injunction, Defendant will continue to fail to maintain the required

         accessible features at Defendant’s facilities. 28 C.F.R. § 36.211(a).

     64. Plaintiff has been obligated to retain the undersigned counsel for the

         filing and prosecution of this action. He is entitled to have his reasonable

         attorney’s fees, costs, and expenses paid by the Defendant. 42 U.S.C. §

         12205.

     65. Further, this Court is authorized to enjoin these illegal acts of Defendant.

         42 U.S.C. § 12188.

                            COUNT FOUR
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE
                                  III
                        42 U.S.C. § 12183(A)(1)
    (Failure to design and construct facilities for ADA compliance)

     66. Plaintiff realleges and reincorporates paragraphs 1 through 65 as fully

         stated herein.

     67. 42 U.S.C. § 12183(a)(1) provides,

                  [Discrimination includes] a failure to design and construct
                  facilities for first occupancy later than 30 months after July
                  26, 1990, that are readily accessible to and usable by
                  individuals with disabilities, except where an entity can
                                  Page 45 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 46 of 52




          demonstrate that it is structurally impracticable to meet the
          requirements of such subsection in accordance with
          standards set forth or incorporated by reference in
          regulations issued under this subchapter.

68. Congress passed the ADA in part because “historically, society has

   tended to isolate and segregate individuals with disabilities, and such

   forms of discrimination . . . continue to be a serious and pervasive social

   problem.” 42 U.S.C. § 12101(a)(2). Congress found that this

   discrimination included “segregation and relegation to lesser services,

   programs, activities, benefits, jobs, or other opportunities.” Id. §

   12101(a)(5). In its Preamble to the Title III regulation, the Department

   of Justice recognized that persons in wheelchairs should have equal

   opportunities to enjoy the goods and services and other similar events

   of a public accommodation with their families and friends, just as other

   non-disabled individuals do. The Department of Justice further

   recognized that providing segregated accommodations and services

   relegates persons with disabilities to the status of second-class citizens.

   28 C.F.R. pt. 36, App. B, § 36.203.

69. To eliminate such segregation, Congress enacted the requirement that

   facilities be “readily accessible to and usable by individuals with

   disabilities.” This very requirement is intended to enable persons with


                          Page 46 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 47 of 52




    disabilities “to get to, enter and use a facility.” H.R. Rep. No. 101—

    485(III), at 499—500 (1990). It requires “a high degree of convenient

    accessibility,” as well as access to the same services that are provided to

    members of the general public. “For new construction and alterations,

    the purpose is to ensure that the service offered to persons with

    disabilities is equal to the service offered to others.” Id.

70. As the legislative history makes clear, the ADA is geared to the future,

    the goal being that, over time, access will be the rule rather than the

    exception. Thus, the ADA only requires modest expenditures to provide

    access in existing facilities, while requiring all new construction to be

    accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d Sess. 63 (1990).

71. To realize its goal of a fully accessible future, Congress required that all

    newly constructed facilities be designed and constructed according to

    architectural standards set by the Attorney General. 42 U.S.C. §§

    12183(a), 12186(b). Those Standards for Accessible Design (hereinafter

    referred to as “Standards”) are incorporated into the Department of

    Justice’s regulation implementing Title III of the ADA, 28 C.F.R. Part

    36, App.

72. The Standards set architectural requirements for newly constructed

    buildings that apply to all areas of the facilities, from parking areas,
                            Page 47 of 52
Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 48 of 52




   interior walkways and entrances, common areas, interior stairways and

   elevators, restrooms, dressing rooms and sales and service areas.

73. Defendant, as the “operator” of the Shell Food Mart store and the

   “owner” of the tenant space, is directly involved in the designing and/or

   construction of its store in this litigation for first occupancy after July

   2012.

74. Defendant was and is required to design and construct the Shell Food

   Mart to be “readily accessible to and usable by individuals with

   disabilities.” Defendant violated the statute by failing to design and

   construct its retail store to be readily accessible to and usable by

   individuals with disabilities including individuals who use mobility

   aids. Defendant further violated the statute by failing to design and

   construct its retail stores in compliance with the ADA during planned

   alterations as described throughout this Complaint.

75. According to Defendant’s own publicly available information,

   Defendant choses to design its store in a way that is not Title III ADA

   compliant whatsoever. Defendant’s systematic design of its store fails

   to afford disabled individuals equal shopping experience that is afforded

   to individuals without disabilities.



                           Page 48 of 52
       Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 49 of 52




        76. To date, Defendant’s discriminating actions continue.

        77. Plaintiff has been obligated to retain the undersigned counsel for the

            filing and prosecution of this action. He is entitled to have his reasonable

            attorney’s fees, costs, and expenses paid by the Defendant. 42 U.S.C. §

            12205.

        78. This Court is authorized to enjoin these illegal actions by Defendant. 42

            U.S.C. § 12188.

WHEREFORE, based on the foregoing, Plaintiff, Valiollah Gholamkhas, demands

judgment against the Defendant on Counts One through Four and requests the

following injunctive and declaratory relief:

       (1) That the Court declares that the owned property and operated business

            Shell Food Mart by the Defendant as well as all Defendant’s illegal

            actions described herein violate the ADA, as more particularly

            described above;

       (2) That the Court enters an Order enjoining the Defendant to alter the

            facilities described above to make them accessible to and usable by

            individuals with disabilities to the full extent required by Title III of

            the ADA, to comply with 42 U.S.C. §§ 12182(b)(2)(A)(iv) and (v) and

            their implementing regulations, as stated in Count One;


                                    Page 49 of 52
 Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 50 of 52




(3) That the Court enters an Order, in accordance with Count Two, directing

    the Defendant to modify its policies, practices, and procedures both to

    remedy the numerous ADA violations outlined above, in violation of 42

    U.S.C. § 12182(b)(2)(A)(ii), and to permanently enjoin Defendant to

    make its business practices consistent with ADA Title III in the future;

(4) That the Court enters an Order directing the Defendant to provide

    Plaintiff full and equal access both to Shell Food Mart experience and to

    the use of the Defendant’s retail store, and further order Defendant to

    maintain the required accessible features at the retail store in the location

    described above so that Plaintiff and others similarly situated are offered

    the experience that is offered to non-disabled individuals, as stated in

    Count Three;

(5) That the Court enters an Order directing the Defendant to evaluate and

    neutralize its policies, practices, and procedures towards persons with

    disabilities for such reasonable time so as to allow them to undertake and

    complete corrective procedures;

(6) That the Court enjoins Defendant to remediate Shell Food Mart retail

    store to the proper level of accessibility required for the design and

    construction of the facilities for first occupancy, as stated in Count Four;



                             Page 50 of 52
       Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 51 of 52




      (7) That the Court awards reasonable attorney’s fees, costs, (including expert

           fees) and other expenses of suit, to Plaintiff;

      (8) That the Court awards such other, further, and different relief to Plaintiff

           as this Court deems necessary, just, and proper.




Respectfully Submitted this 14th day of February 2019 by:

                                        /s/ Anna Zhuromskaya
                                        ANNA ZHUROMSKAYA, ESQ.
                                        Attorney for Plaintiff
                                        ALA. BAR NO.: 1646T80F
                                        The ADA Group, LLC
                                        4001 Carmichael Road, Suite 570
                                        Montgomery, AL 36106
                                        334.819.4030 ph.
                                        334.819.4032 fax
                                        az@ada-firm.com




                                    Page 51 of 52
       Case 5:19-cv-00280-HNJ Document 1 Filed 02/15/19 Page 52 of 52




                        CERTIFICATE OF SERVICE

      I hereby certify that I have filed with the Clerk of Court the aforementioned

Complaint for service of process by USPS mail or electronic mail, postage prepaid

and properly addressed this 14th day of February 2019 to the following:


                               MAT, INC.
                               Attn: Registered Agent
                               2599 Sparkman Dr
                               Huntsville, AL 35805



                                      /s/ Anna Zhuromskaya
                                      ANNA ZHUROMSKAYA, ESQ.
                                      Attorney for Plaintiff
                                      ALA. BAR NO.: 1646T80F
                                      The ADA Group, LLC
                                      4001 Carmichael Road, Suite 570
                                      Montgomery, AL 36106
                                      334.819.4030 ph.
                                      334.819.4032 fax
                                      az@ada-firm.com




                                  Page 52 of 52
